Order entered October 31, 2012




                                              In The




                                      No. 05-12-00857-CV

 HUMITECH DEVELOPMENT CORPORATION, AND EMIL LIPPE, JR., Appellants

                                               V.

               ALAN PERLMAN, MICHAEL PERLMAN, ET AL., Appellees

                      On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 09-9266-J

                                            ORDER
       The Court has before it appellants’ October 15, 2012 motion for leave to amend and

supplement brief. The Court GRANTS the motion and ORDERS the amended brief tendered

by appellants on October 22, 2012 to be timely filed as of today’s date.




                                                       MOLLY
                                                       JUSTICE